Citation Nr: 0705212	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-35 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residual burn scars 
of the face and arms.

2.  Entitlement to service connection for residuals of 
submucous resection to repair deviated septum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel





INTRODUCTION

The veteran had active service from October 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

In his October 2003 substantive appeal, the veteran requested 
a hearing before a member of the Board.  However, he withdrew 
his hearing request in December 2003.

The issue of entitlement to service connection for residuals 
of submucous resection to repair deviated septum is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Burns sustained in service healed without residuals.


CONCLUSION OF LAW

Residuals of burn scars were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
October 2001, after the enactment of the VCAA.  A letter 
dated in March 2002, prior to the initial adjudication of the 
veteran's claim, discussed the evidence necessary to 
establish entitlement to service connection.  It discussed 
the evidence that had been received.  It told the veteran how 
VA would assist him in obtaining evidence in support of his 
claims.  He was asked to identify treatment of his claimed 
disability, to include completing a medical history form 
listing all VA and non-VA treatment.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims. 

In addition, identified treatment records have been obtained 
and associated with the record.  A VA examination was 
conducted.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  In 
fact, the veteran, in an August 2005 statement, indicated 
that he had no additional evidence to submit.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

The veteran has not asserted that burn scars were associated 
with combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) are not applicable.  Regardless, the service 
records do establish that the veteran sustained burns while 
washing clothes in gasoline.

The veteran's service medical records reflect that he 
sustained first and second degree burns to his hands and 
forearms, and first degree burns on his face in February 
1946.  The burned areas were cleaned and pressure dressings 
were applied to both arms.  A February 1946 certification 
from an Army physician indicates that the veteran's injury 
would result in no permanent physical disability.   In March 
1946, the burns were noted to be healing nicely.  The veteran 
was returned to duty.  

On discharge examination in April 1946, a mild burn scar of 
the left arm was noted.  No other abnormalities of the skin 
were reported, and the veteran was determined to be fit for 
discharge.

Private and VA treatment records dating from 1987 indicate 
treatment for non-specific dermatitis, rashes, actinic and 
seborrheic keratoses, and possible scabies.  

On VA examination in September 2000, the examiner noted that 
the veteran had suffered burns on the bilateral hands, 
forearms and face in service.  The veteran reported that 
since service, the affected skin had been tender, irritated, 
and easily injured by the slightest scratch.  He also noted 
that the skin was very vulnerable to the sun, and that he had 
irritation of the face with exposure to sun.  He described 
his symptoms as constant.  He also reported an itching rash 
on the affected areas.  He stated that he used topical 
steroid creams.  Examination of the skin revealed no evidence 
of scarring.  The veteran had multiple erythematous papules 
on the forearm and left anterior ear consistent with actinic 
keratosis.  There were ecchymotic areas on the forearms.  The 
pertinent diagnosis was status post first and second degree 
burns, resolved.  The examiner pointed out that based on his 
examination, there was no evidence of scarring of the skin.  

Having carefully considered the evidence pertaining to this 
claim, the Board concludes that service connection for 
residual burn scars of the forearms and face is not 
warranted.  In this regard, the Board notes that the veteran 
has not identified or produced any evidence, medical or 
otherwise, that would tend to show presently existing 
residual burn scars of the forearms and face.  Rather, the 
evidence demonstrates no evidence of burn scars.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  


ORDER

Entitlement to service connection for residual burn scars of 
the forearms and face is denied.


REMAND

The veteran has specifically alleged that he sustained an 
increased in severity of his nasal condition during combat.  
The veteran's statements constitute evidence.  See38 U.S.C.A. 
§ 1154(b).  However, the medical evidence is inadequate for 
rendering an appellate decision.

In light of the above discussion, the Board has determined 
that additional development is necessary.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for an 
examination of the nose.  The claims 
file should be made available to the 
examiner.  The examiner is requested to 
review the entrance examination, the 
service records and the post service 
evidence.  In particular, the examiner 
should note the veteran's report of 
aggravation during combat.  See 
38 U.S.C.A. § 1154(b).  Based upon all 
the evidence, including the veteran's 
statements, is it established that 
there was no increase in severity 
during service, to include combat?

If upon completion of the above development the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


